Application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law. Application referred to the Committee on Character and Fitness for the Second Judicial District for (a) investigation and hearing as to *642whether petitioner presently possesses the requisite character and fitness for an attorney and counselor at law and (b) a report setting forth the committee’s findings and recommendations. The application will be held in abeyance pending receipt of the report of the Character Committee. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.